EXHIBIT 99.1 News For Immediate Release 4 Landmark Square Suite 400 Stamford, CT06901 Telephone:(203) 975-7110 Fax: (203) 975-7902 Contact: Robert B. Lewis (203) 406-3160 SILGAN DECLARES QUARTERLY DIVIDEND STAMFORD, CT, November 4, 2015 Silgan Holdings Inc. (Nasdaq:SLGN), a leading supplier of rigid packaging for shelf-stable food and other consumer goods products, announced today that its Board of Directors has declared a quarterly cash dividend on its common stock.The Board of Directors approved a $0.16 per share quarterly cash dividend, payable on December 15, 2015 to the holders of record of common stock of the Company on December 1, 2015. * * * Silgan Holdings is a leading supplier of rigid packaging for shelf-stable food and other consumer goods products with annual net sales of approximately $3.9 billion in 2014.Silgan operates 88 manufacturing facilities in North and South America, Europe and Asia.Silgan is a leading supplier of metal containers in North America and Europe and a leading worldwide supplier of metal, composite and plastic closures for food and beverage products.In addition, Silgan is a leading supplier of plastic containers for shelf-stable food and personal care products in North America. * * *
